DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by (Kasai JP 2019102645 A) with equivalent English translation provided by (Kasai US2021/0033666A1).

Regarding claim 1, Kasai teaches control method of an inspection apparatus (fig. 2, prober, par. [0031]) including a mounting stage (fig. 2, stage 21, par. [0031]) on which a substrate(fig. 1, wafer W, par. [0030]) having a plurality of inspection objects (fig. 1, IC chip 100, par. [0030]) is mounted, a plurality of sections (fig. 1, 3, area D, par. [0030], [0038]) being formed with respect to the mounting stage and a heater (fig. 4, LED unit 3, abs., par. [0039], [0061]) controllable (fig. 5, controller 91, par. [0042]-[0043]) to heat for each of the sections, wherein the control method comprises: causing the heater to heat a first section corresponding to a first inspection object to be inspected among the plurality of inspection objects (fig. 10, a control signal for turning on the LED unit 3 in the position corresponding to the test target chip to be first tested is output from the data processor 73 to the column controller 74 and the row controller 75, test target chip 100 in area D49, par. [0059]-[0062]) and  in response to starting an inspection of the first inspection object, controlling the heater to heat the first section to a target temperature (“… driving power supplied from the power supply 7 is adjusted, so that the temperature of the area D49 is controlled to be, for example, 85° C ..”, par. [0062]) and causing the heater to heat a second section (par. [0065]-[0066]) corresponding to a second inspection object to be inspected next (fig. 11, test target chip 100 in area D50, par. [0064]-[0066]).  

Regarding claim 2, Kasai teaches the control method of the inspection apparatus according to claim 1, wherein the second inspection object (fig. 11, test target chip 100 in area D50, par. [0064]-[0066]) is arranged next to the first inspection object (fig. 10, test target chip 100 in area D49, par. [0060]-[0062]) on the substrate (fig. 3, wafer W, par. [0038]).

Regarding claim 3, Kasai teaches the control method of the inspection apparatus according to claim 1, wherein the inspection apparatus includes a temperature sensor (fig. 8, temperature detector 8, par. [0054]) configured to detect a temperature of 
an inspection object (fig. 1, test target chip 100 par[ 0030]), and
wherein when heating a section (fig. 4, LED units 3, par. [0039]) corresponding to the inspection object, the heater is controlled so that the temperature of the inspection object becomes a target temperature based on the temperature of the inspection object detected by the temperature sensor (par. [0062]).

Regarding claim 7, Kasai teaches the control method of the inspection apparatus according to claim 1, wherein the heater (fig. 4, LED unit 3, abs., par. [0039], [0061]), is a light emission mechanism configured to emit light to heat ( LED units, par. [0010])
the mounting stage (fig. 2, stage 21, par. [0031]).

Regarding claim 8, Kasai teaches the control method of the inspection apparatus according to claim 7, wherein the light emission mechanism includes an LED as a light source (fig. 4, LED unit 3, abs., par. [0039], [0061]). 

Regarding claim 9.  Kasai teaches an inspection apparatus (fig. 2, prober, par. [0031]) comprising: a mounting stage  (fig. 2, stage 21, par. [0031]) on which a substrate(fig. 1, wafer W, par. [0030]) having a plurality of inspection objects (fig. 1, IC chip 100, par. [0030]) is mounted, a plurality of sections (fig. 1, 3, area D, par. [0030], [0038]) being formed with respect to the mounting stage; a heater (fig. 4, LED unit 3, abs., par. [0039], [0061])  controllable to heat for each of the sections; and a controller (fig. 5, controller 91, par. [0042]-[0043]) configured to control the heater, wherein the controller causes the heater to heat a first section corresponding to a first inspection object (fig. 10, a control signal for turning on the LED unit 3 in the position corresponding to the test target chip to be first tested is output from the data processor 73 to the column controller 74 and the row controller 75, test target chip 100 in area D49, par. [0059]-[0062]) to be inspected among the plurality of inspection objects (fig. 10, test target chip 100 in area D49, par. [0060]-[0062]), and wherein in response to starting an inspection of the first inspection object, the controller is controls the heater to heat the first section to a target temperature (“… driving power supplied from the power supply 7 is adjusted, so that the temperature of the area D49 is controlled to be, for example, 85° C ..”, par. [0062]) a and causes the heater to heat a second section (par. [0065]-[0066]) corresponding to a second inspection object to be inspected next (fig. 11, test target chip 100 in area D50, par. [0064]-[0066]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claim 3 above, and further in view of Ishii et al. US 20130278279 A1 (hereinafter referred to as Ishii).

 Regarding claim 4, Kasai teaches the control method of the inspection
apparatus according to claim 3, Kasai does not teach wherein the inspection apparatus includes a probe that contacts the inspection object to be inspected, the control method further comprising: upon an elapse of a threshold time after the temperature of the inspection object has stabilized at the target temperature, determining that displacement of the inspection object with respect to the probe due to thermal expansion has stabilized.
However Ishii teaches wherein the inspection apparatus (fig. 1, wafer W, par. [0049]-[0052])  includes a probe (fig. 1, probe 122A, par. [0030]) that contacts the inspection object (fig. 1, substrate S, par. [0029],[0049]) to be inspected, the control method further comprising: upon an elapse of a threshold time after the temperature of the inspection object has stabilized at the target temperature, determining that displacement of the inspection object with respect to the probe due to thermal expansion has stabilized (fig. 4, stp.S15-S17, par. [0046]-[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a method for thermal stabilization of a probe card, before inspecting electrical characteristics of an inspection target at a predetermined temperature the probe card is thermally stabilized by mounting the heat transfer substrate on the mounting table, adjusting the probe card to a predetermined temperature through the heat transfer substrate on the mounting table of which temperature is adjusted by the temperature control unit, as taught in Ishii in modifying the apparatus of Kasai. The motivation would be thermal stability of the probe card is determined accurately by adjusting the probe card to prescribed temperature in short time by making the substrate to directly contact the probe card.

Regarding claim 5, Kasai and Ishii teaches the control method of the inspection apparatus according to claim 4, Ishii further teaches comprising: upon determining that the displacement of the inspection object due to the thermal expansion has stabilized (fig. 4, stp. S17, par. [0049]-[0050]), aligning the inspection object (fig. 1, wafer W, par. [0049]).
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 6, Kasai and Ishii teaches the control method of the inspection apparatus according to claim 5, Ishii further teaches wherein after aligning the inspection object (fig. 1, wafer W, par. [0028]), the inspection object and the probe (fig. 1, probes 122A, par. [0030]) are caused to be in contact with each other (fig. 4, stp. S11-S19, par. [0044]-[0050]).
The references are combined for the same reason already applied in the rejection of claim 4.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. Applicant argues, Kasai does not disclose "in response to starting an inspection of the first inspection object, controlling the heater to heat the first section to a target temperature and causing the heater to heat a second section corresponding to a second inspection object to be inspected next". Therefore Kasai does not anticipate claim 1. The Examiner respectfully disagrees. The sequence of the control is summarized below:
1) paragraph [0043] “…LED controller 91 that controls turning ON of the LED unit 3, …”
2) paragraph [0065] “…the LED unit 30 corresponding to the area 50 is turned on by applying the driving current from the column controller 74 and the row controller 75 to the transistors TrR7 and TrC6, respectively, that is, selecting the transistors TrR7 and TrC6. Therefore, the area D50 is heated to the set temperature. Meanwhile, the LED unit 3 corresponding to the area D49 is turned off, and the area D49 …” 
3) paragraph [0066] As described above, the test is sequentially performed by repeating the same operation on the electrode pad 101 of each of the plurality of test target chips 100 formed on the wafer W, and the LED unit 3 irradiating light is sequentially changed, so that the test target chip 100 that is a test target is sequentially controlled.
The LED controller 91 that controls turning ON of the LED unit 3 sends a control signal for turning on the LED unit 3 in the position corresponding to the test target chip to be first tested is output from the data processor 73 to the column controller 74 and the row controller 75. For example, assuming that the LED unit 3 in the area D49 is first turned on, as illustrated in FIG. 10, the LED unit 3 in the area D49 corresponding to the column C6 and the row R6 is turned on driving current of the LED unit 3 is controlled in voltage via the PWM control by the data processor 73, the LED unit 3 corresponding to the area D49 is turned on, and heats the area D49 to a set temperature, for example, 85° C. the other area D49 are cooled. Further, while heating the test target chip at the position of the area D49, the test for electrical characteristics is performed the stage 2 (the wafer W) is sequentially moved with respect to the probe card 13 using the moving mechanism, and subsequently, the probe needle 131 is moved above the test target chip 100 on which the test is performed, for example, the test target chip 100 at the position of the area D50 as illustrated in FIG. 11, the LED unit 30 corresponding to the area 50 is turned on by applying the driving current from the column controller 74 and the row controller 75. Therefore, the area D50 is heated to the set temperature. Meanwhile, the LED unit 3 corresponding to the area D49 is turned off, and the area D49 is cooled. It therefore requires heating and testing of D49 to initiate sequential testing of D50.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858